  Case: 20-50648    Document: 00515966255
        Case 1:18-cv-00968-LY              Page:08/05/21
                               Document 27 Filed 1 DatePage
                                                         Filed:108/05/2021
                                                                 of 9




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                 TEL. 504-310-7700
CLERK                                                      600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130

                             August 05, 2021


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

      No. 20-50648     Oldenburg v. Univ of TX at Austin
                       USDC No. 1:18-CV-968


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate and a
copy of the court’s opinion.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk

                                  By: _________________________
                                  Casey A. Sullivan, Deputy Clerk
                                  504-310-7642
cc:
      Mr. Jeffrey E. Farrell
      Mr. Robert Stephen Notzon
            Case: 20-50648    Document: 00515966251
                  Case 1:18-cv-00968-LY              Page:08/05/21
                                         Document 27 Filed 1 DatePage
                                                                   Filed:208/05/2021
                                                                           of 9




                             United States Court of Appeals
                                  for the Fifth Circuit                         United States Court of Appeals
                                                                                         Fifth Circuit
Certified as a true copy and issued
as the mandate on Aug 05, 2021
                                                    ___________                        FILED
Attest:                                                                              June 21, 2021
                                                     No. 20-50648
Clerk, U.S. Court of Appeals, Fifth Circuit
                                                    ___________                      Lyle W. Cayce
                                                                                          Clerk
                 Alana Oldenburg; Debrah Fields,

                                                                           Plaintiffs—Appellants,

                                                         versus

                 The University of Texas at Austin; President Gregory
                 L. Fenves, in his official capacity, University of Texas
                 at Austin,

                                                                 Defendants—Appellees.
                                         ____________________________

                                      Appeal from the United States District Court
                                           for the Western District of Texas
                                                USDC No. 1:18-CV-968
                                       ____________________________

                 Before Jones, Costa, and Duncan, Circuit Judges.

                                                  JUDGMENT

                           This cause was considered on the record on appeal and the briefs on
                 file.
                           IT IS ORDERED and ADJUDGED that the judgment of the
                 District Court is AFFIRMED.
                           IT IS FURTHER ORDERED that appellants pay to appellees the
                 costs on appeal to be taxed by the Clerk of this Court.
Case: 20-50648    Document: 00515966252
      Case 1:18-cv-00968-LY              Page:08/05/21
                             Document 27 Filed 1 DatePage
                                                       Filed:308/05/2021
                                                               of 9




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 21, 2021
                                   No. 20-50648
                                                                       Lyle W. Cayce
                                                                            Clerk
   Alana Oldenburg; Debrah Fields,

                                                          Plaintiffs—Appellants,

                                       versus

   The University of Texas at Austin; President Gregory
   L. Fenves, in his official capacity, University of Texas
   at Austin,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-968


   Before Jones, Costa, and Duncan, Circuit Judges.
   Per Curiam:*
          This case is about employment decisions made by the Facilities
   Services Training department at the University of Texas (UT).                  The
   department provides trade-skills training and career training to facilities and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50648    Document: 00515966252
      Case 1:18-cv-00968-LY              Page:08/05/21
                             Document 27 Filed 2 DatePage
                                                       Filed:408/05/2021
                                                               of 9



                                         No. 20-50648


   maintenance staff at the university. In mid-2016 and early 2017, supervisors
   began to restructure the department and opened up hiring for a key position.
   Alana Oldenburg applied for the job along with about 100 other candidates.
   Oldenburg came close to getting the position but finished as the runner up.
           Another employee in the department, Debrah Fields, participated in
   the hiring process and believed that some members of the hiring committee
   made age-based comments against Oldenburg in the selection meeting. As
   part of a reduction-in-force that UT says was also part of the department
   restructuring, the university eliminated Fields’s position around the same
   time Oldenburg did not receive the job.
           Oldenburg sued UT, alleging age discrimination in the hiring process,
   and Fields joined a claim for retaliatory termination stemming in part from
   her reports of the alleged age discrimination against Oldenburg. The district
   court granted summary judgment to UT on all claims. We affirm.
                                               I
           We review a grant of summary judgment de novo. Reed v. Neopost
   USA, Inc., 701 F.3d 434, 438 (5th Cir. 2012). Summary judgment is proper
   when there is no genuine issue as to any material fact and the movant is
   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). When
   considering a motion for summary judgment, we resolve factual
   controversies in favor of the nonmoving party. Squyres v. Heico Cos., L.L.C.,
   782 F.3d 224, 230 (5th Cir. 2015) (citation omitted). 1



           1
           Plaintiffs argue that the district court did not consider the evidence listed in an
   “Statement of Facts” (included in the appendix of their summary judgment response),
   which UT moved to strike. We need not resolve the dispute about the motion to strike
   because we conclude that summary judgment is appropriate even considering the
   “Statement of Facts.”




                                               2
Case: 20-50648    Document: 00515966252
      Case 1:18-cv-00968-LY              Page:08/05/21
                             Document 27 Filed 3 DatePage
                                                       Filed:508/05/2021
                                                               of 9



                                      No. 20-50648


                                          A.
             Oldenburg brought her age discrimination suit under the federal Age
   Discrimination in Employment Act and the Texas Commission on Human
   Rights Act. Because her ADEA and TCHRA claims rely on circumstantial
   evidence of discrimination, they follow the burden-shifting framework of
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973). See Reed, 701
   F.3d at 439–40. The parties agree that Oldenburg made out a prima facie case
   of discrimination. But UT responds that her claim can go no further because
   it hired Aimee Trochio after determining that she was “better suited for the
   position.”      UT contends that Trochio had more relevant program
   management experience, knew how to develop training programs, and
   performed better during the second-round interview.
             This age discrimination claim therefore comes down to the third stage
   of the McDonnell Douglas framework, at which the plaintiff must “make an
   ultimate showing of intentional discrimination.” Reed, 701 F.3d at 439. Both
   ADEA and TCHRA plaintiffs can prevail by establishing that the employer’s
   reason is a pretext for discrimination, but the ultimate causation standards
   under each statute differ slightly. An ADEA plaintiff must prove that the
   proffered reason is pretextual and age was the true “but for” cause of the
   decision not to hire her, while a TCHRA plaintiff must only show that age
   was a “motivating factor” in the decision. Id. at 439–40; Squyres, 782 F.3d
   at 231.
             Oldenburg’s primary pretext argument is that members of the hiring
   committee made age-based remarks during the selection process. Before
   going any further, we note and correct an error made repeatedly by parties
   and district courts weighing age-based remarks as evidence of pretext. In a
   circumstantial case of discrimination, when “the discriminatory remarks are
   just one ingredient in the overall evidentiary mix,” we use a two-part test for




                                           3
Case: 20-50648    Document: 00515966252
      Case 1:18-cv-00968-LY              Page:08/05/21
                             Document 27 Filed 4 DatePage
                                                       Filed:608/05/2021
                                                               of 9



                                        No. 20-50648


   deciding whether allegedly discriminatory remarks are probative: the
   comments must demonstrate “(1) discriminatory animus (2) on the part of a
   person that is either primarily responsible for the challenged employment
   action or by a person with influence or leverage over the relevant
   decisionmaker.” Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 475–76
   (5th Cir. 2015) (internal quotations omitted); see also McMichael v. Transocean
   Offshore Deepwater Drilling, Inc., 934 F.3d 447, 457–58 (5th Cir. 2019). The
   district court here incorrectly used the stricter, four-part test articulated in
   Brown v. CSC Logic, Inc., 82 F.3d 651, 655 (5th Cir. 1996). 2 That test applies
   only when age-based remarks are offered as direct evidence of discrimination;
   that is, when the remarks alone are being used to try to satisfy the plaintiff’s
   summary judgment showing. Goudeau, 793 F.3d at 475; Reed, 701 F.3d at
   441. Because Oldenburg is relying on the remarks as just one part of a
   circumstantial case of age discrimination, the more flexible two-part test
   applies.
           Under the proper test for circumstantial cases, it is a close call whether
   the comments identified by Oldenburg reveal discriminatory animus. Her
   strongest evidence shows that members of the hiring committee stated her
   “philosophy seems dated” and referred to her methods as “old school” or
   “tried and true.” As those remarks did not directly describe her (as opposed
   to her approach to the job), they are not as apparently discriminatory as
   others that we have recognized as ageist. Compare Reed, 701 F.3d at 438
   (affirming that comments like “old man,” “old fart,” “pops,” and
   “grandpa” did not preclude summary judgment), with Waggoner v. City of



          2
            The CSC Logic test requires that ageist comments be (1) “age related;” (2)
   “proximate in time to the terminations;” (3) “made by an individual with authority over
   the employment decision at issue”; and (4) “related to the employment decision.” 82 F.3d
   at 655.




                                              4
Case: 20-50648    Document: 00515966252
      Case 1:18-cv-00968-LY              Page:08/05/21
                             Document 27 Filed 5 DatePage
                                                       Filed:708/05/2021
                                                               of 9



                                    No. 20-50648


   Garland, 987 F.2d 1160, 1166 (5th Cir. 1993) (holding that remarks such as
   “a younger person could do faster work” do not establish pretext). But even
   if the remarks do show some discriminatory animus, they do not alone
   establish pretext, especially when Oldenburg placed second out of 102
   applicants, and UT was prepared to offer her the job if Trochio turned it
   down.
            Nor does Oldenburg get traction in attempting to show pretext on the
   ground that she was “clearly better qualified” than Trochio for the position.
   We agree with the district court that any differences in their qualifications
   are not so vast that “no reasonable person . . . could have chosen” Trochio
   over Oldenburg for the job. Moss v. BMC Software, Inc., 610 F.3d 917, 923
   (5th Cir. 2010) (internal quotation marks and citation omitted).         Both
   candidates had the required bachelor’s degree and five years’ experience
   developing and managing training programs. Oldenburg’s contention that
   her professional certification and longer tenure in the field make her “clearly
   better qualified” is unavailing. Bodenheimer v. PPG Indus., Inc., 5 F.3d 955,
   959 (5th Cir. 1993) (noting that more years served does not necessarily equate
   to superior qualification). UT prioritized Trochio’s more direct experience
   in developing coursework for technical and trade skills. On this record, we
   cannot second-guess UT’s determination that Trochio was the better
   candidate. EEOC v. La. Off. of Cmty. Servs., 47 F.3d 1438, 1448 (5th Cir.
   1995).
            Finally, Oldenburg claims that UT departed from its hiring “best
   practices” and improperly used subjective criteria in choosing Trochio from
   among the finalists. The first round of interviews, however, did consist of a
   set of standardized and scored interview questions. Moderate reliance on
   subjective criteria and assessments in the second, presentation-based
   interview round is not on its own evidence of pretext. See Manning v. Chevron
   Chem. Co., 332 F.3d 874, 882 (5th Cir. 2003). Thus, Oldenburg has not



                                          5
Case: 20-50648    Document: 00515966252
      Case 1:18-cv-00968-LY              Page:08/05/21
                             Document 27 Filed 6 DatePage
                                                       Filed:808/05/2021
                                                               of 9



                                     No. 20-50648


   shown that UT’s proffered nondiscriminatory reason for selecting Trochio
   for the job is pretext or that age was a “motivating factor” 3 in the decision
   not to hire Oldenburg.
                                          B.
          Fields also brought her claims under the ADEA and TCHRA. She
   argues that UT eliminated her position (during the reduction-in-force) as
   retaliation for several instances of protected conduct. She points to her
   opposition to the age-based comments made during Oldenburg’s interview
   on April 28, 2017, her assistance with an unrelated EEOC complaint in 2013,
   and her reports to supervisors about alleged mistreatment in October 2016.
   She also alleges that she suffered a series of more minor adverse employment
   actions before her termination. Here we affirm the grant of summary
   judgment for essentially the reasons stated by the district court.
          The district court concluded that Fields had not established the final
   requirement of a prima facie case of retaliation: showing a causal link between
   the protected conduct and the adverse employment actions. Causation may
   be established by chronology alone, as Fields hopes to do here, but the events
   must be “very close in time.” Brown v. Wal-Mart Stores East, L.P., 969 F.3d
   571, 578 (5th Cir. 2020) (internal quotation marks and citation omitted). The
   timeline offered by Fields does not meet that test. The decision to terminate
   her position was finalized on April 25, 2017, three days before Oldenburg’s
   interview on April 28. Thus, Fields had not yet had any opportunity to
   witness or oppose what she believed to be age discrimination. And her other
   protected activity is too attenuated from her termination or from the other
   mistreatment to support an inference that those actions were retaliatory.


          3
            As we noted above, the TCHRA only requires “motivating factor” causation.
   Neither can Oldenburg meet the higher “but for” standard under the ADEA.




                                           6
Case: 20-50648    Document: 00515966252
      Case 1:18-cv-00968-LY              Page:08/05/21
                             Document 27 Filed 7 DatePage
                                                       Filed:908/05/2021
                                                               of 9



                               No. 20-50648


                                   ***
         The judgment of the district court is AFFIRMED.




                                    7
